           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chekib Ben Chikh,                                              Civ. Action #:

                                       Plaintiff,               Complaint
               -v-

 World of Wine Inc., and                                        Jury Trial Demanded
 Puneet Walia,

                                      Defendant.

       Plaintiff Chekib Ben Chikh (“Plaintiff” or “Ben Chikh”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendants World of Wine Inc. and Puneet Walia

(collectively “Defendants”), respectfully alleges as follows:

                           NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times his regular rate of pay for such hours over
   forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees pursuant
   to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate of pay for such hours over forty in a
   week, (ii) entitled to unpaid minimum wages from Defendant for working and not being paid
   at a rate of at least the applicable New York State minimum wage rate for each hour he
   worked for defendants in a week; (iii) entitled to an extra hour of pay for each day he worked
   a spread of hours of more than ten (10) hours and (iv) is entitled to maximum liquidated
   damages and attorneys fees, pursuant to the New York Minimum Wage Act ("NYMWA"),
   N.Y. Lab. Law§§ 650 et seq., including NYLL § 663, and the regulations thereunder.




                                                    1
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 2 of 9



3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Chekib Ben Chikh (“Plaintiff” or “Ben Chikh”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant World of Wine Inc.
   (“WOW”) was a New York for-profit corporation.

9. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Puneet Walia (“Walia”) who was in charge of the
   operations and management of WOW.


10. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiff and was responsible for hiring, firing,



                                                2
             Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 3 of 9



   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.


11. Upon information and belief, Defendants shared a place of business in New York county,
   New York at 1252 Lexington Ave, New York, NY 10028, where Plaintiff was employed by
   Defendant.


12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                               STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the wine and liquor business.


14. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, employed 15 or more employees at 3 or more locations.


15. Plaintiff was employed by Defendants individually and/or jointly, from in or around
   November 2019 to on or about March 12, 2020.


16. At all times relevant herein, Plaintiff was employed by Defendants as a delivery person
   performing all duties within this capacity, including the use of internet applications such as
   Drizly.

17. At all times relevant herein, Plaintiff was paid at a rate of about $8.00 an hour – a rate lower
   than the applicable NYS minimum wage rate for the entire period of his employment with
   Defendant.

18. At all times relevant herein, Plaintiff was paid at his straight regular rate for all hours worked
   including overtime hours (hours over 40 in a week).


19. At all times relevant herein, Plaintiff worked about 50-60 hours each week for Defendants, 6


                                                  3
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 4 of 9



   days a week – Plaintiff worked about 11 hours a day for about 3 days each week.


20. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

21. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for about 3 days each week during his employment with Defendants.

22. A more precise statement of the hours and wages may be made when Plaintiff Ben Chikh
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

23. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


24. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).


25. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


26. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


27. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of equipment and supplies for its
   business.


28. Defendants as a regular part of its business, makes payment of taxes and other monies to



                                                 4
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 5 of 9



   agencies and entities outside the State of New York.


29. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


30. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

31. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


32. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


33. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.


34. “Plaintiff” as used in this complaint refers to the named Plaintiff.


35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35
   above as if set forth fully and at length herein.




                                                  5
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 6 of 9



37. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


38. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


39. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


40. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.
                               Relief Demanded
41. Due to Defendants’ FLSA violations, plaintiff is entitled to recover from Defendants,
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
               NYLL 650 et Seq., etc. (Unpaid Overtime + Min. wages + SOH)
42. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 40
   above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


44. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of



                                                  6
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 7 of 9



   pay for each hour worked in excess of forty hours in a work-week, in violation of the New
   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.

45. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff at a rate that was at least equal to the applicable New York State
   minimum wage rate for each hour worked in a week in violation of the New York minimum
   Wage Act and its implementing regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR §
   142-2.1.

46. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   for about 3 days each week during the period he was employed by Defendants but
   Defendants failed to pay Plaintiff an additional hour of pay for each such day in violation of
   the New York Minimum Wage Act, New York Labor law § 650 et seq., including 12
   NYCRR § 142-2.4.


                               Relief Demanded
47. Due to Defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime, minimum wage and spread of hours compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
48. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 46 above with the same force and effect as if fully set forth at length herein.


49. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


50. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,


                                                  7
           Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 8 of 9



   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid overtime wages,
   minimum wages, and spread of hours wages Plaintiff was entitled to within the time required
   by NYLL §§ 191, 193 and 198.

51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing Defendants to comply with NYLL 195(1).

52. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
53. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid overtime, non-overtime wages, minimum
   wages, spread of hours wages, maximum liquidated damages, prejudgment interest,
   maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’
   fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29


                                                  8
             Case 1:20-cv-02526-ER Document 1 Filed 03/24/20 Page 9 of 9



   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum
   wages, spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.1, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, minimum wages, spread of hours wages, plus maximum liquidated,
   damages, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198, and issue an injunction directing Defendants to comply with NYLL 195(1) and NYLL
   195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       March 24, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF


                                                 9
